 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                              No. 2: 18-cv-2544 JAM KJN P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    FRESNO COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with this civil action. Plaintiff did

18   not proceed in forma pauperis in this action. On November 29, 2018, the Honorable John A.

19   Mendez adopted the November 6, 2018 findings and recommendations recommending that

20   plaintiff be declared a vexatious litigant subject to a pre-filing order. (ECF Nos. 9, 13.)

21          On December 10, 2018, plaintiff appealed the November 28, 2018 order to the Ninth

22   Circuit Court of Appeals. (ECF No. 15.) Pending before the court is plaintiff’s motion to

23   proceed in forma pauperis on appeal. (ECF No. 18.) For the reasons stated herein, the

24   undersigned recommends that this motion be denied.

25          “An appeal may not be taken in forma pauperis if the trial court certifies that it is not

26   taken in good faith.” 28 U.S.C. § 1915(a)(3). Rule 24 of the Federal Rules of Appellate

27   Procedure provides, in relevant part,

28   ////
                                                        1
 1                  (1) Except as stated in Rule 24(a)(3), a party to a district-court action
                    who desires to appeal in forma pauperis must file a motion in the
 2                  district court. The party must attach an affidavit that:

 3                  (A) shows in the detail prescribed by Form 4 of the Appendix of
                    Forms the party's inability to pay or to give security for fees and
 4                  costs;

 5                  (B) claims an entitlement to redress; and

 6                  (C) states the issues that the party intends to present on appeal.

 7                  (2) If the district court grants the motion, the party may proceed on
                    appeal without prepaying or giving security for fees and costs, unless
 8                  a statute provides otherwise. If the district court denies the motion, it
                    must state its reasons in writing.
 9

10   Fed. R. App. P. 24(a).

11          An appeal is taken in “good faith” where it seeks review of any issue that is “non-

12   frivolous.” Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). “[A]n issue is

13   frivolous if it has ‘no arguable basis in fact or law.’” O'Loughlin v. Doe, 920 F.2d 614, 617 (9th

14   Cir. 1990).

15          Although plaintiff’s notice of appeal and motion to proceed in forma pauperis on appeal

16   do not clearly identify the basis or bases for his appeal, the undersigned assumes that plaintiff

17   challenges the order declaring him to be a vexatious litigant subject to a pre-filing order.

18          The November 6, 2018 findings and recommendations stated that at the time the findings

19   and recommendations were prepared, plaintiff had filed 170 cases in this court challenging his

20   Alameda County conviction. Based on these cases, the court found plaintiff to be a vexatious

21   litigant and entered a pre-filing order. For the reasons stated in the November 6, 2018 findings

22   and recommendations, the undersigned finds that plaintiff’s appeal has no arguable basis in law or

23   fact, rendering it frivolous and not taken in good faith under 28 U.S.C. 1915(a)(3).

24          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s motion to proceed in

25   forma pauperis on appeal (ECF No. 18) be denied.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        2
 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: April 4, 2019

 6

 7

 8

 9

10
     Bon2544.ifp
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
